Citation Nr: 1511900	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-44 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as secondary to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  It is noted there is a VA electronic claims file in addition to the paper claims file in this case and that the documents contained therein are either duplicative or irrelevant to the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is a Vietnam era veteran and the record shows that exposure to Agent Orange has been conceded by VA.  See VA Memorandum (January 2011).  The Veteran argues that he has peripheral neuropathy of the lower extremities due to herbicide (Agent Orange) exposure in service.  The Veteran acknowledged in statements that he had not been diagnosed with peripheral neuropathy in service or within the initial post separation year.  He reports that he was diagnosed with peripheral neuropathy in 1993 and he reports that he lived with condition for years but had not notice it.  See VA Form 9 (May 2011).  He did not identify any specific symptoms associated with this disease in service or during the years intervening service and the initial diagnosis many years after service separation.

The Veteran reports that "I was not aware my peripheral neuropathy was a symptom of Agent Orange until I enrolled in the VA medical system in 2005."  See VA Form 9 (May 2011).  However, the Board observes that the Veteran is mistaken in this regard.  Peripheral neuropathy is not a "symptom" of Agent Orange.  Agent Orange is not a disease but rather a defoliant or herbicidal product.  Certain diseases have been determined to be associated with the use of herbicides in Vietnam (Agent Orange) and VA regulations identify those disease that are presumptively associated with herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e).  Peripheral neuropathy is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After review of the record, the Board finds that VA's duty to assist the Veteran requires VA to obtain a VA examination with a medical opinion in regard to whether the Veteran's peripheral neuropathy of the lower extremities is as likely as not related to service, to include herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Additionally, the Veteran is hereby advised that he should submit to VA any medical evidence in his possession linking the claimed disability to herbicide exposure in service.  The etiology of peripheral neuropathy is a complex medical matter beyond the ken of a lay person; it is simply not susceptible to lay observation in instances such as this where the disease is first documented many years after the alleged precipitating event.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Veteran any medical evidence in his possession linking the claimed disability to herbicide exposure in service.

2.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether the Veteran's peripheral neuropathy of the lower extremities is as likely as not (50 percent or greater probability) related to service, to include herbicide exposure.  The physician should refrain from addressing legal considerations involving the presumptive list of disorders associated with herbicide exposure.  The medical question before the physician involves whether peripheral neuropathy in his/her opinion is linked to service without consideration of the legal presumptions for certain diseases.  The claims file along with any pertinent evidence located in the VA electronic file should be reviewed by the physician along with the Board's remand decision.  A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

4.  The AOJ should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

